         

Exhibit 10.1
IGO, INC.
2010 EXECUTIVE BONUS PLAN
Summary
          iGo, Inc.’s Executive Bonus Plan (the “Plan”) is a discretionary cash
incentive program designed to motivate participants to achieve the company’s
financial and other performance objectives and to reward them for their
achievements when those objectives are met.
Eligibility
          Participants are approved solely at the discretion of the Compensation
and Human Resources Committee of iGo, Inc.’s Board of Directors (the
“Committee”). No person is automatically entitled to participate in the Plan in
any year, and any eligible participant may choose not to participate in the Plan
in any year for any reason.
Administration
     The Committee is ultimately responsible for administering the Plan. The
Committee has all powers and discretion necessary or appropriate to review and
approve the Plan and its operation, including, but not limited to, the power to
(a) determine which eligible participants shall be granted bonus awards,
(b) prescribe the terms and conditions of bonus awards, (c) interpret the Plan,
(d) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (e) interpret, amend or revoke any such
rules. All determinations and decisions made by the Committee and any delegate
of the Committee shall be final, conclusive, and binding on all persons, and
shall be given the maximum deference permitted by law. The Committee, in its
sole discretion and on such terms and conditions as it may provide, may delegate
all or part of its authority and powers under the Plan to one or more directors,
officers and/or managers of the Company. The Committee, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason.
Award Determination
     The Committee, in its sole discretion, will approve target bonuses for each
participant. Bonuses will be calculated using a formula that includes: (a) the
executive’s salary, (b) the executive’s target bonus, and (c) such other
discretionary factors as the Committee determines appropriate given the
performance of the Company, and the participant’s contribution to the Company’s
overall performance, including, without limitation, the growth and creation of
increased stockholder value through the efficient use of Company assets. Payment
of any awards will be made on or before March 15 of the year subsequent to the
year in which such award was earned.
Award Payouts
     Unless otherwise determined by the Committee, bonuses will be paid on an
annual basis, typically in February, and the bonus period is currently the
fiscal year period.

 